Exhibit 10.22

 

MANAGEMENT EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of July 1, 1998 by and between APCOA, Inc., a Delaware
Company with offices at 800 Superior Avenue, Cleveland, Ohio 44114 (‘‘Company’’)
and John Ricchiuto (‘‘Employee’’), supersedes all agreements entered into prior
to July 1, 1998.

 

WHEREAS, the Company is engaged in the business of operating and managing open
air parking lots and indoor garages and ramps for the purpose of parking motor
vehicles on a leasehold, license, concession or management fee basis throughout
the United States under agreement with municipalities, owners of properties,
and/or otherwise (the ‘‘Business of the Company’’).

 

WHEREAS, Employee has been employed by the Company in a management capacity.
During the course of his employment, the Employee has become an experienced and
valuable employee and knowledgeable with respect to the Business of the Company,
its trade secrets, customers, market areas, sources of supply, and its manner of
doing business.

 

NOW, THEREFORE, in consideration of the premises hereto and the agreements and
covenants hereinafter contained, the parties hereto, intending to be legally
bound, mutually agree as follows:

 

1.                                       EMPLOYMENT AND DUTIES

 

The Company hereby employs Employee to serve as Senior Vice President, Airport
Properties - East (or under such title as the Company may hereafter assign to
him). The Employee hereby accepts employment upon the terms and conditions
hereinafter set forth. He shall report to the Executive Vice President or any
other officer of the Company assigned to him by such officer. The Employee will
have responsibility for the states listed in Exhibit A.

 

The Employee shall devote his entire time, attention and energies to the
Business of the Company, and shall not, during the term of this Agreement,
engage in any other business activities that will interfere with the Employee’s
employment pursuant to this Agreement. The Employee agrees to comply in all
material respects with the ‘‘Standards of Conduct’’ as set forth in Exhibit B.

 

--------------------------------------------------------------------------------


 

2.                                       TERM

 

(a) The term of this Agreement shall be for a period of three (3) years (and
thereafter until terminated by either party in the manner set forth in Section
2(b) below) commencing as of the date set forth above, (unless Employee dies, or
becomes incapacitated and unable to perform the duties set forth in Section I
hereof and it is determined by the Company in its sole discretion that
termination is necessary for the good of the Company) or the Employee is
terminated for cause pursuant to Section 7 hereof. In the event of death,
incapacity of termination pursuant to Section 7 hereof, all rights of the
Employee to receive compensation and benefits (except to the extent then accrued
or vested) shall end as of the date of such event.

 

(b) Unless terminated (for any reason described above) this Agreement shall
remain in effect for so long as Employee is an employee of the Company. After
the initial three (3) year period, either party shall have the right to
terminate this Agreement by giving the otherparty thirty (30) days prior written
notice of intent to do so. Notwithstanding any such termination, Sections 5 and
6 of this Agreement shall remain in full force and effect.

 

3.                                       COMPENSATION

 

For the services to be rendered by him pursuant to this Agreement, the Company
agrees to pay to Employee, so long as he shall be employed hereunder, the
following compensation.

 

(a) Salary at the rate of not less that $114,000 per year, Base Salary
(‘‘Salary’’) payable in 26 equal installments. The salary shall be reviewed at
least annually and any adjustments thereto shall be at the sole discretion of
the Executive Vice President Airport Properties, and the President.

 

1.                                       Company agrees to pay the Employee a
bonus to a maximum of 20% of his base salary as of the preceding July 1st. Said
bonus shall be computed in accordance with the plan as set forth and attached in
Exhibit C.

 

2.                                       Benefits will be offered to the
Employee, as provided in Exhibit D, hereto attached.

 

3.                                       A company automobile will be provided
according to the plan described in Exhibit E, and the Company will reimburse 75%
of insurance costs to Employee.

 

4.                                       Vacation time will be three weeks
annually.

 

2

--------------------------------------------------------------------------------


 

4.                                       AUTHORIZED EXPENSES

 

The Company will reimburse the Employee for reasonable business expenses on the
presentation by the Employee, from time to time, of an itemized account of such
expenses with documentary supporting materials. Such expenses shall include
reasonable and necessary expenses for entertainment, travel, meals, and hotel
accommodations.

 

5.                                       CONFIDENTIALITY AND DISCLOSURE OF
INFORMATION

 

The Employee, during his tenure as an employee of the Company, has had and will
have access to, and has gained and will gain knowledge with respect to the
Company’s trade secrets, private and confidential information concerning its
financial statements and operations conducted by the Company, its sales and
marketing activities and procedures, its bidding techniques, its design and
construction techniques, its customer list of owners of parking facilities or
credit and financial data concerning such customers or potential customers (in
the aggregate hereinafter as ‘‘Secret and Confidential Information’’). The
Employee acknowledges that such information constitutes a valuable, special and
unique asset of the Company as to which the Company has the right to retain and
hereby does retain all of its proprietary interests. However, access to and
knowledge of such Secret and Confidential Information are essential to the
performance of the Employee’s services for the Company. In recognition of this
fact, the Employee agrees that he will not, during or after his employment with
the Company, disclose any of such Secret and Confidential Information to any
person, firm, corporation, association of other entity for any reason or purpose
whatsoever, except as necessary in the performance of his duties as an Employee
of the Company or make use of any such Secret and Confidential Information for
his own purposes or those of another.

 

6.                                       RESTRICTIVE COVENANT

 

(a) The Employee recognizes that the Company is relying on his extensive
experience, knowledge, ability and contacts in the Business engaged in by the
Company in entering into this Agreement. For this reason, Employee covenants and
agrees that during the period of his employment by the Company, and for a period
of one year immediately following such employment, (except in the event the
Company elects to terminated this Agreement or any extension thereof pursuant to
the Section 2(b) in which case Section 6(b) shall be in effect) he shall not
have any direct or indirect ownership or other financial interest in and will
not directly or indirectly, engage in, or in any manner become interested in (as
principal, agent, consultant, advisor, officer, director, employee or otherwise)
any business which competes with the Business of the Company in the geographic
territory in which the Employee is then operating nor will he solicit business
directly or indirectly on behalf of such competing business.

 

3

--------------------------------------------------------------------------------


 

In addition, as part of the consideration required of him under this Agreement,
Employee shall not, while in the employment of the Company, and for a period of
two (2) years thereafter either:

 

(1)                                  hire or otherwise induce any employee or
employees of the Company or any of its subsidiaries, to leave or terminate such
employment, or

 

(2)                                  employ, assist in employing or otherwise
associate in business with any such employee of the Company or any of its
subsidiaries.

 

Further, as part of the consideration required of him under this Agreement,
Employee agrees that he will not at any time, either during his employment with
the Company of after cessation thereof divulge to any person, firm or company
any information received by him during the course of his employment relating to
or affecting the business of the Company, including, but not specifically
limited to, information relating to any contracts, statistics, methods, costs or
revenues, and all of such information shall be kept confidential and not in any
way be revealed to anyone without the express written consent of the Company.

 

Employee understands that the breach or the threatened breach of any of the
covenants contained herein to which Employee has agreed will result in
irreparable injury to the Company and agrees that the Company may, in addition
to its remedies at law in any such event, seek and obtain a court injunction
restraining the breach of said covenants or any of them.

 

(b) In the event that the Company elects to terminate this Agreement, or any
extension thereof under Section 2(b) hereof, the Company shall have the right to
require Employee to abide by the covenant described herein for a period of up to
one year immediately following such termination date.

 

In such event, Employee covenants and agrees that for the non-competitive period
described above, he shall not have any direct or indirect ownership or other
financial interest in and will not directly or indirectly engage in, or in any
manner become interested in (as principal, agent, consultant, advisor, officer,
director, employee or otherwise) any business which competes with the Business
of the Company in the geographic territory in which the Employee is then
operating nor will he solicit business, directly or indirectly on behalf of such
competing business.

 

7.                                       TERMINATION

 

The Company shall have the right to terminate this Agreement for cause
immediately and without any further liability to employee if, in the judgment of
the Corporate Vice President Airport Properties, and the President and Chief
Executive Officer:

 

(a)                                  Employee has failed or materially neglected
to perform his obligations hereunder; or

 

4

--------------------------------------------------------------------------------


 

(b)                                Employee has: (i) committed any crime
involving moral turpitude or any crime in the conduct of his official duties;
(ii) committed any material act of fraud against the Company, its parent or
affiliates, or materially misused his position for his personal gain or that of
any third party; or (iii) committed any act materially adverse to the welfare of
the Company.

 

In the event this Agreement is terminated, pursuant to this Section, Sections 5
and 6 shall remain in full force and effect.  However, the one year time period
described in Section 5(a) shall commence as of the date of termination.

 

8.                                       INVALIDITY

 

The territorial, time and other limitations contained in Sections 5 and 6 are
reasonable and properly required for the adequate protection of the Business and
affairs of the Company, and in the event that any one or more of such
territorial, time or other limitation is found to be unreasonable by a court of
competent jurisdiction, the Company agrees to submit to the reduction of the
said territorial, time or other limitation, to such an area, period or other
limitation such court may determine to be reasonable. In the event that any
limitation under such sections is found to be unreasonable or otherwise invalid
in any jurisdiction, in whole or in part, the parties acknowledge and agree that
such limitation shall remain and be valid in all other jurisdictions.

 

If provision, term, clause or part thereof this Agreement is invalid, it shall
not affect the remainder of said provision, term or clause of this Agreement,
but said remainder shall be binding and effective against both parties hereto.

 

9.                                       MISCELLANEOUS

 

This Agreement embodies the whole agreement between the parties hereto
concerning the subject matter hereof. This Agreement may not be changed except
by a writing signed by the party against whom enforcement thereof is sought.

 

This Agreement has been executed in the State of Ohio and shall be governed and
interpreted in accordance with the laws of the State of Ohio.

 

All notices given hereunder shall be mailed postage paid to the address of the
receiving party as first indicated above or to such other place as such party
may from time to time designate by written notice hereafter.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement this 1st day of July, 1998.

 

 

ATTEST:

 

APCOA, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael J. Machi

 

 

Senior Vice President
Administration

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

John Ricchiuto

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

1.                                       Delaware

2.                                       District of Columbia

3.                                       Illinois

4.                                       Indiana

5.                                       Iowa

6.                                       Maryland

7.                                       Massachusetts

8.                                       Michigan

9.                                     Minnesota

10.                                 Missouri

11.                                 Nebraska

12.                                 New Hampshire

13.                                 New Jersey

14.                                 New York

15.                                 North Dakota

16.                                 Ohio

17.                                 Pennsylvania

18.                                 Rhode Island

19.                                 South Dakota

20.                                 Vermont

21.                                 Wisconsin

22.                                 Connecticut

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GUIDELINES

 

STANDARDS OF CONDUCT

 

1.                                       Standards of Conduct and Business
Ethics. The Board of Directors of APCOA, Inc. has adopted a Corporate policy for
itself and its subsidiary and affiliated companies regarding Standards of
Conduct and Business Ethics, in order to provide Directors, Officers and
employees with a guide of conduct in fulfilling their responsibilities to the
public, and the corporation.

 

As no policy statement can cover the total range of daily activities, it is
recognized that questions of compliance will arise. Such questions should be
directed through normal communications procedures to the General Counsel at
Corporate Headquarters.

 

Your attention is also specifically called to the fact that disregard of
sections of this policy could result in your dismissal as an employee as well as
the imposition of civil and criminal penalties against the Company and you
personally.

 

All personnel are requested to read this policy and conform to the principles
stated therein.

 

2.                                       Policy. It is the policy of the Company
that its directors, officers and employees shall regulate their activities so as
to avoid loss or embarrassment to the Company. Either by implication or in
reality, the objective exercise of sound ethical business judgment should not be
in any manner limited by any relationship, any activity or any practice.

 

The Company recognizes and respects the individual’s right to engage in outside
activities. However, the Company reserves the right to determine when these
activities create a conflict of interest. All conduct of the individual must
conform to the best interests of the Company.

 

3.                                       Reciprocity. Because of the nature and
variety of the business engaged in by companies directly or indirectly
controlled by APCOA, Inc., certain legal problems could arise with respect to
purchases made by APCOA, Inc. if such purchases are conditioned upon our
suppliers’ purchasing products and/or services sold by APCOA, Inc. Conversely,
similar legal problems could arise if our customers were to condition our sales
to them upon purchase of products or services from them. This practice, commonly
referred to as fireciprocity,’’ is prohibited by various federal and state laws.

 

8

--------------------------------------------------------------------------------


 

It is the policy of APCOA, Inc. that APCOA, Inc. comply with all applicable
federal, state and local laws. The Guidelines set forth below have been designed
to ensure full compliance with such laws. These Guidelines apply to all
personnel having purchase or sales responsibilities. The Executives of APCOA,
Inc. should disseminate these Guidelines to appropriate employees and agents and
require adherence thereto.

 

4.                                       Purchase/Sales Guidelines. The
following guidelines with respect to purchases and sales made by companies owned
or controlled directly or indirectly by APCOA, Inc. apply to all employees and
agents of such companies:

 

(a)                                  No employee or agent of APCOA, Inc., having
purchasing responsibilities or duties shall purchase any products or services
from, or enter into or adhere to any contract, agreement or the condition or
understanding that purchases made by him will be based or conditioned upon any
sales to such supplier by APCOA, Inc.

 

(b)                                 No employee or agent of APCOA, Inc. having
sales responsibilities or duties shall sell products or services to, or enter
into or adhere to any contract agreement or understanding that any purchase by
APCOA, Inc. from such customer will be based or conditioned upon any sales of
APCOA, Inc. to such customer.

 

(c)                                  No employee or agent of APCOA, Inc. shall
issue to personnel with primary purchasing responsibility any lists, notices, or
other data identifying customers and their purchases made by APCOA, Inc. from
any of such customers.

 

(d)                                 No employee or agent of APCOA, Inc. shall
issue to personnel with primary sales responsibilities any lists, notices or
other data pertaining to purchases made by APCOA, Inc. from particular
suppliers.

 

(e)                                  No employee or agent of APCOA, Inc. shall
prepare or maintain statistical compilations which compare purchases from
suppliers who supply products or services to APCOA, Inc. to such suppliers.

 

(f)                                    No employee or agent of APCOA, Inc.
shall:

 

1.                                       Communicate to any actual or potential
seller or supplier of APCOA, Inc. that preference will be given to the purchase
of such seller’s products or services based upon sales by APCOA, Inc. to such
supplier.

 

2.                                       Compare or exchange statistical data
with any such seller or supplier to facilitate any relationship of mutual
purchases and sales between such seller or supplier and APCOA, Inc.

 

9

--------------------------------------------------------------------------------


 

3.                                       Communicate to any such seller or
supplier the fact that APCOA, Inc. has made any purchases from such seller or
supplier for the purpose of inducing a purchase by such seller or supplier.

 

4.                                       Direct or recommend that APCOA, Inc.
purchase products or services from any seller or supplier for the purpose of
reciprocating purchases made by, or promoting sales to, such seller or supplier.

 

5.                                       Agree with any seller or supplier that
such seller or supplier will purchase products or services from APCOA, Inc. in
order to reciprocate purchases made by APCOA, Inc. from such supplier.

 

5.                                       Standards of Business Ethics. To
determine if a specific interest creates a conflict with Company interests or if
a specific practice violates an ethical standard is most difficult without
judging the immediate relative circumstances involved. Moral and legal standards
are relative measurements of proper behavior. Therefore, the Company can only
set forth specific examples that may limit an individual’s ability ethically
and/or legally to perform his or her duties for the Company. Such examples
include:

 

(a)                                  Having any position or interest in any
other business enterprise operated for a profit which would or could reasonably
be supposed to conflict with the proper performance of the employee’s duties or
responsibilities, or which might tend to restrict the employee’s independence of
judgment with respect to a transaction between the Company and such other
business enterprise.

 

(b)                                 Seeking to, accepting, offering or providing
either directly from or to any individual, partnership, association, corporation
or other business entity or representative thereof, doing or seeking to do
business with the Company, or any of its affiliates the following: loans (except
with banks or other financial institutions), services, payments, vacation or
pleasure trips, or any gifts to more than nominal value, or gifts of money in
any amount.

 

(c)                                  Benefiting personally from any purchase of
any goods or services of any nature by the Company or its affiliates, or
deriving personal gain from actions taken or associations made in any capacity
as an employee of the Company.

 

(d)                                 Directly or indirectly acquiring as an
investment, any stock of any company engaged in the parking business or any
business in competition or doing business with APCOA, Inc. and its affiliates
which

 

10

--------------------------------------------------------------------------------


 

might be prejudicial to the interest of the Company, without first obtaining
proper authorization.

 

(e)                                  Revealing to a third party, any information
or data regarding the financial status, decisions or plans of the Company or any
of its affiliates which might be prejudicial to the interest of the Company,
without first obtaining proper authorization.

 

(f)                                    Misusing one’s position with the Company
or knowledge of Company affairs for outside gains.

 

(g)                                 Acquiring securities or other property (such
as real estate) which the Company itself has a present or potential interest in
acquiring.

 

(h)                                 Carrying on of Company business with a firm
in which the employee or near relative of the employee has an appreciable
ownership or interest, without divulging the relationship and obtaining Company
approval.

 

(i)                                     Engaging in practices or procedures
which violate any laws, rules or regulations applying to the conduct of the
Company’s businesses and licenses held by the Company, including violation of
any antitrust laws.

 

(j)                                     Contributing corporate funds or property
for political contribution purposes, in violation of local, state or federal
laws.

 

(k)                                  Using or permitting others to use the
services of Company materials or equipment for personal use or gain.

 

(l)                                     Condoning or failing to report to
appropriate Company authority the activities of any other officer or employee of
the Company which violate the principles set forth in this policy statement.

 

(m)                               Any other and all business practices which are
construed or accepted by the general business community as unethical or in
violation of law.

 

6.                                       Obligation of Directors, Officers and
Employees. Employment by, or association with the Company carries with it the
responsibility to be constantly aware of the importance of ethical conduct. The
individual must disqualify himself from taking part, or exerting influence, in
any transaction in which his own interests may conflict with the best interest
of the Company.

 

Interests which might otherwise be questionable may be entirely proper if
accompanied by a full advance disclosure which affords an opportunity for prior
approval or disapproval. The obligation to make such disclosure rests upon the
individual.  All disclosures should be directed through normal communication
procedures to the General Counsel at Corporate Headquarters.

 

11

--------------------------------------------------------------------------------


 

Upon disclosure, the Company recognizes that there may be many borderline
situations and it does not intend to be unreasonable in considering these cases,
giving recognition to the attendant circumstances.

 

Should disclosure by an individual indicate the possibility of a conflict of
interest, the individual will be given a reasonable time to remedy the
situation.

 

From time to time questions may arise with respect to this Company policy for
which it is appropriate to consult with legal counsel. It is the responsibility
of each officer and employee to recognize these situations and seek legal
advice. Such advice may be obtained by contacting the General Counsel at
Corporate Headquarters. it is never a mistake to consult with counsel when in
doubt with respect to the legality of a proposed course of action.

 

7.                                       Compliance with Antitrust Laws. It is
the policy of the Company to comply with all applicable federal and state
antitrust laws, including trade regulation laws, and it is expected that all of
the Company’s officers and employees will likewise comply. The failure to comply
with applicable antitrust laws may subject the Company and/or the individuals
involved to criminal and civil penalties, including substantial fines and
imprisonment, travel damage liability, injunctions or other court orders
adversely affecting the operation of the Company’s business, and the high cost
of defending an antitrust case.

 

The General Counsel at Corporate Headquarters coordinates the handling of the
Company’s legal affairs. His staff is always available for consultation with
respect to compliance with the antitrust laws. In addition, special legal
counsel will be furnished, if required. No officer or employee is authorized to
take any action which the General counsel has advised would constitute a
violation of the antitrust laws.

 

To the extent it is legally able to do so, the Company shall be prepared to
assist and/or defend any individual who has acted in good faith upon the advice
of the General Counsel, but who nevertheless has become involved in antitrust
proceedings in the course of his employment. Any individual who has violated the
antitrust laws or is convicted of so doing shall be subject to appropriate
disciplinary action, including dismissal, if such individual acted without
seeking the advice of the General Counsel or acted contrary to his advice.

 

a.                                       Rules to Follow. Many of the questions
arising under the antitrust laws must be resolved in the context of a particular
fact situation. However, there are a number of clearly established rules of
conduct which must be observed by all officers and employees in all
circumstances, in order to assure that the Company and the individuals involved
are in full compliance with the antitrust laws.

 

12

--------------------------------------------------------------------------------


 

Set out below are a number of these rules and several other guidelines with
respect to the application of the antitrust laws to the activities of the
Company:

 

1.                                       No officer or employee shall enter
into, or attempt to enter into, an understanding, agreement, plan or
arrangement, whether formal or informal, written or oral, express or implied,
with any competitor in regard to prices, discounts, terms or conditions of or
refusing to deal with any actual or potential customers or suppliers.

 

2.                                       No officer or employee shall give to or
accept from a competitor, in written or oral form, or discuss with a competitor,
any information concerning prices, terms or conditions of sale, or other
competitor information except where: (a) the information or discussion is
relevant and necessary to a bona fide existing or prospective customer supplier
relationship between the Company and such competitor, or (b) the General Counsel
advised in writing that the conduct or discussions would be proper because there
would be no reasonable basis for inferring a violation of the antitrust laws.

 

8.                                      Implementation Procedures. It is
difficult to define all situations and circumstances with precision in a policy.
If there are any questions at any time on present or future interpretations of
this policy or the propriety of any conduct, employees are requested to consult
with the General Counsel at Corporate Headquarters to make sure of the propriety
of the action contemplated.

 

In matters of antitrust and other specialized areas, the Company retains outside
counsel, who can be consulted as the need arises. The services of outside
counsel may be obtained by making your request to the General Counsel at
Corporate Headquarters.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AIRPORT

BONUS CALCULATION

 

Name                                                        John Ricchiutto

 

Present Salary                                                  $ 114,000
                                                                                                             
(As of          )

 

Bonus Pool                             20%
                                                                                                     
$22,800                            Maximum

 

 

Formula

 

1/3 of Pool - Airport Properties Performance

 

1/3 of Pool is $              

 

 

Actual

 

Actual Bonus

 

 

 

 

 

 

 

 

 

 

 

 

%

$

  

 

 

 

 

 

 

 

 

 

 

 

2/3 of Pool is $           

 

 

 

 

 

 

 

 

 

 

 

Max. Bonus

 

Actual Bonus

 

 

 

 

 

 

 

 

25% New Business

 

 

$

          

 

$

          

 

 

 

 

 

 

 

 

25% Rate Increase

 

 

$

          

 

$

          

 

 

 

 

 

 

 

 

25% Contract Extension

 

 

$

          

 

$

          

 

 

 

 

 

 

 

 

25% Discretion

 

 

$

          

 

$

          

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

          

 

 

Last Year’s Bonus

$

          

 

 

 

 

 

 

 

 

Pay Bonus This Year of

$

          

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT D

 

‘‘MARKET PRESIDENT BENEFIT PROGRAM’’

 

The following Company paid benefits will be provided to the Employee for as long
as this Management Employment Agreement is in effect.

 

•                                          Medical and Dental Insurance (under
current carrier) for either single or family coverage.

 

•                                          Long Term Disability Insurance
providing for a benefit of 66 2/3% pre-disability salary up to a maximum benefit
of $5,000 per month.

 

•                                          Group Term Life and Accidental Death
and Dismemberment Insurance in the amount of $100,000.

 

•                                          24 Hour Personal Accident Insurance
in the amount of $126,000 for either single or family coverage, with applicable
family reductions per policy.

 

•                                          Membership in a health club to be
approved in advance by the Company.

 

15

--------------------------------------------------------------------------------